The Albany Door Company, an Oregon corporation, with its plants in Albany, Oregon, is engaged in the manufacture of wood products, using power-driven machinery and employs between eighty and ninety men. It and its employees are under the Workmen's Compensation Act. It operates two plants a few blocks apart, designated as Plant No. 1 and Plant No. 2, both located south of the Southern Pacific Company's railroad tracks which traverse the town of Albany in an easterly and westerly direction.
On March 26, 1931, Melbourne C. Holland was, and for about twenty months immediately prior thereto had been, in its employ as a truck driver and general *Page 15 
laborer for which he was paid at the rate of $2.50 per day. On that day, he began work at the usual time of eight o'clock in the morning, hauling fuel (sawdust, shavings and mill-ends) with one of his employer's trucks from Plant No. 1 to Plant No. 2, a distance of three or four blocks. Sometimes he was required to haul some of the products of his employer to transportation companies for shipment and occasionally deliver some to customers in the town.
There is located in the town of Albany, north of the Southern Pacific Company's railroad tracks, commercial iron works and machine shops where the Albany Door Company usually had its machinery repaired. From its Plant No. 2, where Holland generally worked, and where he worked on the morning of the accident, to these machine shops, the route generally taken would be over Jackson street which intersects the Southern Pacific Company's railroad tracks at right angles.
On the morning of March 26, 1931, the said employee, while driving his own automobile on Jackson street, away from the plant of his employer and in the direction in which the machine shops are situated, his car came into collision with a Southern Pacific Company train and he was killed.
A pivot wheel or large socket caster, similar to ones used in his employer's plant was found in his car and introduced in evidence as plaintiff's exhibit No. 1. This piece of equipment was not in need of repair. When such a wheel was in use in the plant, it would be attached to a large box in which the waste mill-ends, sawdust and shavings from the lumber manufacture were thrown. These boxes, when full, would be rolled onto the truck driven by Holland, hauled to the boiler room, where the contents were used as fuel, and returned when empty. *Page 16 
Plaintiff, widow of deceased, seasonably made claim for compensation to the Industrial Accident Commission. The commission found that the accidental injury, causing the death of deceased, did not arise out of and in the course of the employment of deceased and disallowed the claim. Prompt appeal was taken to the circuit court and the cause tried to a jury which returned a verdict in favor of plaintiff and judgment was entered thereon from which defendant appeals.
At the close of plaintiff's case in chief appellant moved for a non-suit and judgment of dismissal on the grounds that the evidence failed to substantiate the material allegations of the complaint in that it was not shown that the accident resulting in decedent's death was one arising out of and in the course of his employment.
At the close of all the evidence in the case, defendant moved the court for a directed verdict in its favor on the grounds that from all the testimony there was nothing to submit to the jury on the question of whether or not the accident which resulted in decedent's death was an accident arising out of and in the course of his employment.
Both of these motions were overruled by the court and appellant assigns the court's action thereon as error. We may consider these two motions together.
There is but one question presented by the record: Is there some competent evidence to support the verdict?
It is not necessary to cite authority to sustain the proposition of law that if there is some competent testimony to support each material allegation of the complaint on which the verdict is based the judgment of the trial court will not be disturbed. *Page 17 
That the accidental injury causing the death of deceased arose out of and in the course of his employment is a material allegation, is beyond cavil. We approach the consideration of the question by reminding ourselves, "that no exact formula can be laid down which will automatically solve every case". CudahyPacking Co. v. Parramore, 263 U.S. 418 (44 S. Ct. 153,68 L. Ed. 366, 30 A.L.R. 532). The decision in each case must depend on its own peculiar facts and circumstances.
It is admitted that the Albany Door Company and its employees were operating under the Workmen's Compensation Law; it is undisputed that deceased began to work on the morning of the accident at eight o'clock; that his hours of employment were from eight to twelve and from one to five; that the accident causing his death occurred about ten-twenty a.m. and that he was driving his own car on Jackson street, Albany, Oregon, and that Jackson street would be the usual and generally travelled route between the Albany Door Company's Plant No. 2 and the Albany Iron Works where the said door company had much of its machinery repaired. It is also undisputed that at times in running errands for his employer deceased used his own car.
"If any workman while he is subject to this act and in the service of an employer who is thus bound to contribute to the industrial accident fund, shall sustain a personal injury by accident arising out of and in the course of his employment, caused by violent and external means, he or his beneficiaries or dependents, if the injury result in death, shall receive compensation according to the following schedule". Oregon Code 1930, § 49-1827.
It is admitted in the instant case that all the conditions of this act are present, except that the accidental *Page 18 
injury, which caused the death of deceased, arose out of and in the course of his employment.
It is also admitted that in order for the injury to deceased to have arisen "out of and in the course of his employment" said absence from the plant of his master at the time and place of the accident must have been on orders of a superior or he must have been doing something in connection with his master's business that he or other employees were accustomed to do with the knowledge and consent or acquiescence of his employer, or an emergency arose in his work that required him to leave the plant hurriedly on the master's business without direct authority.
There is no evidence that when deceased left the plant on his fatal journey he had any direct order or authority to do so. It is the contention of respondent that it was a custom of employees when any machinery needed repairing for the employee to have the repairs made without direct authority from a superior and that the employer knew of and acquiesced in this custom.
Mr. Miller of the Albany Iron Works, called as a witness on behalf of plaintiff, testified in effect that frequently broken parts of the machinery of the Albany Door Company were brought to his shop for repair; that these were brought to and from his shop by different employees of the Albany Door Company, sometimes in a truck and sometimes in an employee's car; that he did not know deceased personally and could not say whether deceased had ever done so or not.
Mr. Coates, superintendent of the same works, testified to the same effect.
Mr. Snyder who operated a blacksmith shop in Albany testified to the same effect. *Page 19 
The foregoing testimony might tend to establish the fact that the employees were accustomed to bring machinery to the shops for repair, but it does not tend to show that they did it without orders from a superior.
Emma Johnson, plaintiff's sister, testified that the night before the fatal accident she stayed at the home of deceased and rode to school with him in the morning in the car in which he was riding at the time of the accident; that she put her schoolbooks in the receptacle back of the seat, where the wheel (plaintiff's exhibit No. 1) was found after the accident, and that the wheel was not there then nor when she took the books out at about seven-fifty a.m. when she left the car.
C.V. Radford, a service station operator, testified that on several occasions deceased brought truck tires to his place to have repaired and on one occasion D.R. Faulkner, a mechanic who had a shop in connection with the service station, worked on the truck transmission gear. Faulkner testified that besides the work done on the transmission at that time, at another time deceased brought in his own car some coils for adjustment for the model "T" Ford truck belonging to his employer. This was service work for which there was no charge.
Mr. Ferrin, a friend of deceased and who had known him for several years, testified that for about two months in the winter of 1930 and 1931, although not employed by the door company, he helped deceased with his work about the plant; that deceased would once or twice a week use his own car to do errands for his employer; that he found the wheel (plaintiff's exhibit No. 1) in the deceased's car about one o'clock p.m. on the day of the accident; that there were similar wheels used in the Albany Door Company's plant on the fuel containers; he did not see the accident; the *Page 20 
only time that he knew of deceased going to a repair shop was once to inquire about his truck; that he does not remember of deceased ever hauling anything belonging to his employer to any of the repair shops.
Grace Johnson, a sister of plaintiff, testified that at one time she had been employed by the Albany Door Company on "shiftwork". One night in the fall of 1930 while working with deceased on a "sander", a wheel broke and deceased took it away, had it repaired and brought it back.
Plaintiff testified that on one occasion in the fall of 1930, deceased went to the Ford garage to see if his truck was repaired and that she accompanied him.
Mr. Harper, the master mechanic of the Albany Door Company, testified that deceased "made quite a few trips with his own car" in performing services for his employer at the request of the witness. He further testified "lots of times when we had stuff that was small we would take his car and go and I would say to him for instance `when will you have to go to the shop again' and maybe he knew and maybe not and I would say, `when you go down again, bring that back and do not wait for me to call you, and disturb the office, but the first time you get the chance then you go get it'". He further testified that no work was sent to the machine shops from Plant No. 1 except by his order and that he only went to Plant No. 2 when called there to do some work.
We cannot say that the foregoing testimony tends to establish the custom claimed by respondent.
In considering a motion for a non-suit or a directed verdict, we must assume the testimony given in behalf of plaintiff and every reasonable intendment or inference to be drawn therefrom to be true, and such a motion should not be granted if there is some competent *Page 21 
evidence, introduced by either party supporting each of the material allegations of the complaint. Hogan v. Mason MotorCompany, 133 Or. 14 (288 P. 200); Johnson v. Hoffman, 132 Or. 46
(284 P. 567), and other earlier Oregon cases too numerous to mention.
Adopting the foregoing rule and admitting all the foregoing testimony to be true, which we must for the purpose of motion for non-suit or directed verdict, yet it does not establish or tend to establish that any employee, including deceased, of the Albany Door Company ever took any machinery or equipment to be repaired at any shop north of the railroad tracks, without a direct order of some official in charge of a department; or that on the day of the accident deceased was on his way to a repair shop or was away from the plant on any business of his employer.
In addition thereto, there is the testimony of Mr. Morris, the manager of the Albany Door Company, to the effect that no employee was to take machinery to a repair shop or to leave the plant without such an order from a superior.
There is no evidence tending to show that deceased took any equipment of his employer to any shops for repair without being directly ordered by some superior to do so, except that given by Grace Johnson, his sister-in-law, regarding the one instance of the time the wheel on the "sander" broke, and that occasion could be considered as an emergency. There is no evidence that any emergency existed on the day of the accident. The boxes, so far as the casters were concerned, had been out of repair for some time. The socket caster, found in deceased's car, needed no repair. We cannot infer that, simply because the socket caster was found in deceased's car, he was on an errand for his master. *Page 22 
There is no evidence that any superior officer or official of his employer directed or ordered deceased to do anything on the morning of the accident that would require him to be away from the plant at the time of his injury. There is no evidence of any emergency that would call him away from the plant without orders. Admitting for the sake of the argument that it was the custom of the foreman, under which he worked, to engage him and his car to transport small pieces of machinery to repair shops, there is no evidence that it was the custom, or that any of the employees were expected to do so, or were known to have done so except on the order of a superior.
The most that may be said of the testimony of the master mechanic, Harper, is that when something had been taken to an outside shop for repair, he instructed deceased to go and get it without further orders from him. There is no evidence that any piece of machinery was away from the plant being repaired on the day of the accident.
Neither the immediate foreman of deceased on March 26, 1931, nor the superintendent of the plant, although both were available, were called as a witness.
The manager of the Albany Door Company testified that he investigated and could find no one who gave deceased an order to leave the plant for any purpose on that morning. In my judgment, the motion for a directed verdict should have been allowed. *Page 23